Whitfield and West, J. J.,
concurring specially.
If any provision of a municipal ordinance, curtailing the rights of individuals, adopted under general welfare chapter powers, is not reasonable in its operation, it is invalid. 19 R. C. L. 803, 867.
Assuming the power of the City to adopt and enforce reasonable regulations in the premises, the provision of the ordinance requiring stores to be closed at 6:30 P. M. is unreasonable and therefore invalid. See L. R. A. 1916A, 651 and notes; Johnson v. Philadelphia, 94 Miss. 34, 47 South. Rep. 526, 19 Ann. Cas. 103, 19 L. R. A. (N. S.) 637; State v. Ray, 131 N. C. 814, 42 S. E. Rep. 960, 92 Am. St. Rep. 795, 60 L. R. A. 634.